             Case 3:20-cv-03866-JCS Document 24 Filed 06/17/20 Page 1 of 5




 1   WALTER RILEY, SBN 95919                       JAMES DOUGLAS BURCH, SBN 293645
     LAW OFFICE OF WALTER RILEY                    National Lawyers Guild
 2   1407 Webster Street, Suite 206                558 Capp Street
 3   Oakland, CA 94612                             San Francisco, CA 94110
     Telephone: (510) 451-1422                     Telephone: (415) 285-5067 x 104
 4   Facsimile: (510) 451-0406                     Email: james_burch@nlgsf.org
     Email: walterriley@rrrandw.com
 5                                                 Attorneys for Plaintiffs
     DAN SIEGEL, SBN 56400                         ANTI POLICE-TERROR PROJECT,
 6
     ANNE BUTTERFIELD WEILLS, SBN 139845           COMMUNITY READY CORPS,
 7   JANE BRUNNER, SBN 135422                      AKIL RILEY, IAN McDONNELL, NICO
     SONYA Z. MEHTA, SBN 294411                    NADA, AZIZE NGO, and JENNIFER LI
8    EMILYROSE JOHNS, SBN 294319
     ANDREW CHAN KIM, SBN 315331
 9
     SIEGEL, YEE, BRUNNER & MEHTA
10   475 14th Street, Suite 500
     Oakland, California 94612
11   Telephone: (510) 839-1200
     Facsimile: (510) 444-6698
12
     Email: danmsiegel@gmail.com;
13   abweills@gmail.com;
     janebrunner@hotmail.com;
14   sonyamehta@siegelyee.com;
     emilyrose@siegelyee.com;
15
     chankim@siegelyee.com
16
                           UNITED STATES DISTRICT COURT
17
                        NORTHERN DISTRICT OF CALIFORNIA
18
     ANTI POLICE-TERROR PROJECT,              )   Case No. 3:20-cv-03866-JCS
19
     COMMUNITY READY CORPS, AKIL              )
20   RILEY, IAN McDONNELL, NICO NADA,         )   DECLARATION
                                                  DECLARATION OF
                                                               OF ERICA
                                                                  ERICA HRUBY
                                                                        HRUBY ISO
                                                                              IN
     AZIZE NGO, and JENNIFER LI, on behalf    )   TEMPORARY  RESTRAINING
                                                  SUPPORT OF MEMORANDUM   ORDER
                                                                           OF
21   of themselves and similarly situated     )   POINTS AND AUTHORITIES IN
     individuals,                             )   SUPPORT OF PLAINTIFFS'
22
                                              )   APPLICATION FOR A TEMPORARY
23               Plaintiffs,                  )
      vs.                                         RESTRAINING ORDER AND/OR ORDER
                                              )
24                                                TO SHOW CAUSE AND FOR
                                              )
     CITY OF OAKLAND, OPD Police Chief        )   PRELIMINARY INJUNCTION
25   SUSAN E. MANHEIMER, OPD Sergeant         )
     PATRICK GONZALES, OPD Officer            )
26
     MAXWELL D’ORSO and OPD Officer           )
27   CASEY FOUGHT,                            )
                                              )
28               Defendants.
                                              )



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Declaration of Erica Hruby - 1
              Case 3:20-cv-03866-JCS Document 24 Filed 06/17/20 Page 2 of 5




 1   I, Erica Hruby, hereby declare:
 2      1. The facts stated herein are of my own personal knowledge and if called and sworn as a
 3   witness, I could and would competently testify thereto.
 4      2. I am an Oakland resident.
 5      3. I participated in the protest against police brutality on Monday, June 1, 2020 as a
 6
     concerned citizen.
 7
        4. I joined the crowd of 15,000 protestors at Oakland Technical High School (Oakland
8
     Tech) around 4 p.m.
 9
        5. While we were still at Oakland Tech, the text went out that the Alameda County curfew
10
     was starting that night at 8 p.m.
11
        6. I marched with the crowd to Frank Ogawa Plaza (Oscar Grant Plaza) arriving around 7
12
     p.m.
13
        7. While some protestors left to go back to Oakland Tech, I decided to stay with other
14
     protestors to protest the curfew.
15
16      8. Our group headed down Broadway toward the Oakland Police Department (OPD)

17   station, where we were met with a police blockade at 8th St & Broadway.

18      9. We were peacefully gathered in front of this blockade, chanting and holding up signs for

19   about 20 minutes, when at around 7:40 p.m., police started firing a ton of flashbang grenades

20   and tear gas into the crowd.
21      10. The following is a true and correct link to video footage from a helicopter that I saw
22   online and saved to Google drive: https://drive.google.com/file/d/1FALsQBoMJGg-F6m-
23   OYpfEMakgpZaAXwV/view.
24      11. I watched the video and it is an accurate depiction of the police throwing tear gas into
25
     the peaceful crowd on June 1, 2020.
26
        12. I was fortunately not tear gassed badly.
27
        13. I experienced some itchiness and dryness in my eyes.
28



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Declaration of Erica Hruby - 2
              Case 3:20-cv-03866-JCS Document 24 Filed 06/17/20 Page 3 of 5




 1      14. The community street medics present were doing really good work to keep protestors
 2   safe, including dousing each other in water and attempting to contain the tear gas canisters.
 3      15. I did not hear any dispersal warnings from the police, nor did I see any projectiles
 4   coming from the crowd at the police.
 5      16. Most people dispersed because of the tear gas.
 6
        17. I decided to join a dozen or so people still standing peacefully in front of the police at 8th
 7
     St and Broadway.
8
        18. Police then sent another round of flashbang grenades and tear gas into the crowd.
 9
        19. I still had not seen any projectiles from the protestors cross the police barrier or come
10
     near the police.
11
        20. I then walked down 8th St toward Clay St to find a huge group of police in riot gear, who
12
     I believe were preparing to march toward the protestors who had retreated back to 14th and
13
     Broadway.
14
        21. This was all before the curfew began at 8 p.m.
15
16      22. The following is a true and correct link to the Instagram live video I took, which is a true

17   and accurate reflection of the circumstances I’ve described in ¶¶ 9-21:

18   https://www.instagram.com/p/CA6rHzDBV_8/.

19      23. At this point I stopped recording and headed back to Oscar Grant Plaza on my bicycle.

20      24. This was at 8 p.m., when the curfew had just begun.
21      25. Once I arrived at Oscar Grant Plaza, I started filming the crowd again.
22      26. The protestors remained peaceful, as they had throughout the entire demonstration.
23      27. The following is a true and correct link to the Instagram live video I took, which is a true
24   and accurate reflection of the circumstances I’ve described in ¶¶ 25-26:
25
     https://www.instagram.com/p/CA6s-akhv3D/.
26
        28. After I stopped filming, I decided to leave.
27
        29. I turned the corner on 15th St off Broadway, and a line of police was coming up 15th St
28
     toward Broadway.


     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Declaration of Erica Hruby - 3
                Case 3:20-cv-03866-JCS Document 24 Filed 06/17/20 Page 4 of 5




 1      30. They told me to turn around and go the other direction.
 2      31. Intending to disperse, I complied with their direction but then found another line of
 3   police coming up Broadway from the 14th St direction.
 4      32. I was kettled by the police in between 14th and 15th Sts on Broadway along with many
 5   other protestors.
 6
        33. One of the police officers threw my bicycle on the ground.
 7
        34. Police announced that we were all getting arrested for violation of the curfew.
8
        35. While arresting me, the police took off my backpack and my bike helmet, ziptied me,
 9
     patted me down, went through all my belongings, and had me sit on the curb with everyone
10
     else being arrested.
11
        36. I was one of the first ten or so protestors processed, and was ziptied for a total of about
12
     30 minutes.
13
        37. The time on my citation was 8:50 p.m.
14
        38. I was wearing a mask along with the vast majority of the protestors in attendance, and
15
16   we maintained social distancing to the best of our ability.

17      39. However, once we were kettled, we were forced to touch each other.

18      40. And contrary to the protestors, the vast majority of the police were not wearing masks

19   as they were arresting us.

20      41. The police arresting us were the same police officers who tear gassed us by the police
21   station.
22      42. I know this because I was close enough to see their unmasked faces and the names on
23   their uniforms before and after they tear gassed us.
24      43. Their demeanor was so different from the police station to when they were arresting us,
25
     making us all sit down on the ground.
26
        44. While we were on the ground, they were smiling and joking with us.
27
        45. I experienced their drastic change in demeanor as gaslighting and psychological
28
     warfare.


     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Declaration of Erica Hruby - 4
              Case 3:20-cv-03866-JCS Document 24 Filed 06/17/20 Page 5 of 5




 1      46. I made a statement expressing as much to the Oakland Police Commission on June 8,
 2   2020.
 3
 4   I declare under penalty of perjury that the foregoing is true and correct. Executed on June 16,
 5   2020, at Oakland, California.
 6
 7
                                              Signed:
                                                   d: ________________________
                                                      _________________
                                                                      _____
                                                                         _ ___
8                                                         Erica Hruby

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Declaration of Erica Hruby - 5
